DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Application #17/500,471 filed on 13 October 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,995,573 issued to Wallow in view of US Patent 6,109,185 issued to Mikhail.
Regarding Claim 1, Wallow discloses a penetrating projectile (at least column 2 lines 21-22) provided with a trajectory-stabilizing fin assembly (see figures) which is secured to a body of the projectile by a mechanical connection (see figures), the fin assembly including a tapped tube which engages on a threaded rear cylindrical shank of a tail connected to the projectile body (fig.2, 18/19), thereby said mechanical connection is a threaded mechanical connection between the fin assembly and the body (fig.2, 18/19), wherein the projectile includes means ensuring fragilization of the threaded mechanical connection on impact on a target, so that the fin assembly then separates from the projectile body (at least column 4 lines 25-58).
Wallow fails to specifically disclose that this particular penetrator comprises an explosive.  However, Mikhail teaches a fin-stabilized penetrator projectile with an explosive fill as well (at least column 1 lines 54-56) as is well-known in the art.  It would have been obvious to one having ordinary skill to incorporate an explosive fill in the projectile of Wallow as is old and well-known in the art for the advantage of creating a more destructive projectile.
Regarding Claim 2, the combination of Wallow and Mikhail disclose the penetrating and explosive projectile of claim 1, wherein the projectile includes a fuze (see Mikhail at least column 3 line 62), and the tail carrying the fin assembly includes a conical portion which connects to the body of the projectile (Wallow fig.2, 14/15/6).
The combination does not specifically disclose that the fuze is at a rear of the projectile.  However, placement of a fuze would have been a matter of obvious engineering design choice based on the desired fuze and explosive characteristics.

Claim(s) 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4,995,573 issued to Wallow in view of US Patent 6,109,185 issued to Mikhail further in view of US Patent Application Publication 2010/0237186 to Fu et al (Fu).
Regarding Claim 3, the combination of Wallow and Mikhail disclose the penetrating and explosive projectile of claim 2, but fails to specifically disclose: wherein the fin assembly also includes fragilization means consisting of breakage initiators arranged on the tapped tube of the tail, between fins of the fin assembly, wherein said breakage initiators are made as longitudinal grooves that ensure a thinning of the thickness of the tapped tube, an inertial advance motion of the fin assembly on the conical portion, upon impact of the projectile on the target, causing the grooves to break.
Wallow does disclose, in the embodiment of Fig.2, sleeve element 8 with longitudinal slots (7) designed to deform/break upon impact to aid in removing fin assembly.
Fu teaches a fin-stabilized projectile with longitudinal slots arranged between fins in order to facilitate detachment of the fins (at least paragraphs 32, 34, see figures 7a-7c).
It would have been obvious to one having ordinary skill to utilize the teaching of Fu and incorporate longitudinal grooves into the sleeves 14 of Wallow, as an additional mechanism to help remove the fin assembly upon impact of the conical portion (Wallow fig.2, 6/15/14) with a target.  
Regarding Claims 4-5, the combination of Wallow, Mikhail, and Fu disclose the penetrating and explosive projectile of claim 3, wherein each fin includes a conical front part cooperating with the conical portion of the tail (Wallow fig.2, see where fin 12 is proximate 14), and the front part of the tapped tube also includes a conical part in continuation of conical front parts of the fins (see Wallow fig.2, conical section of 14 where it contacts 15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached PTO-892 for pertinent art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D COOPER whose telephone number is (571)270-3998. The examiner can normally be reached M-F: 7:30 - 4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TROY CHAMBERS can be reached on 571-272-6874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN COOPER/Primary Examiner, Art Unit 3641